DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on July 28, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claim 3 had been canceled.

Allowable Subject Matter
2.	Claims 1, 2 and 4-9 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1, 2, 4, 8 and 9 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a plurality of controlled devices supplied with power from the first power supply source through the main control device, the power control system comprising: a second power supply source, different from the first power supply source and capable of supplying power to each of the controlled devices, wherein the main control device controls each of the controlled devices such that power is supplied from the second power supply source to each of the controlled devices based on information on a power supply state of the second power supply source acquired from each of the controlled devices, the main control device comprises at least one processor, at least one load connected to each of the controlled devices is supplied with power from each of the controlled devices, and wherein the second power supply source is a solar cell.” as set forth in the claims.

Claims 5 and 6 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…at least one processor configured to implement: a power supply unit configured to supply power supplied from a first power supply source to a plurality of controlled devices; a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source connected to each of the controlled devices; and a first output unit configured to output a control signal controlling each of the controlled devices so that power is supplied from the second power supply source based on information on the power supply state acquired by the first acquisition unit, wherein at least one load connected to each of the controlled devices is supplied with power from each of the controlled devices, and wherein the second power supply source is a solar cell.” as set forth in the claims.

Claim 7 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source connected to each of the controlled devices; and a first output unit configured to output a control signal controlling each of the controlled devices so that power is supplied from the second power supply source based on information on the power supply state acquired by the first acquisition unit, wherein at least one load connected to each of the controlled devices is supplied with power from each of the controlled devices, and each of the controlled devices comprises: a second output configured to output information on the power supply state of the second power supply source to the first acquisition unit; a second acquisition unit configured to acquire the control signal output by the first acquisition unit; and a switching unit configured to switch power supply from the second power supply source and power supply from the power supply unit based on the control signal, and wherein the second power supply source is a solar cell.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849